Title: To Thomas Jefferson from John Christian Senf, 21 January 1781
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Cabbin Point Janury. 21st. 1781.

On my Return from below I received Your Excellency’s two Letters, and have acquainted the Baron with the Contents of it, but the General has orderd me, that I first would go down with Him below to establish some Posts, which will probably take me five or Six Days.
As soon as I have done this Business, I shall wait directly on Your Excellency for Your further Orders.
I have the Honour to be with great Respect Your Excellency’s most obedt. and most humble Servt.,

Jn. Christn. SenfColonel Engineer

